Name: Decision No 1/86 of the EEC-Iceland Joint-Committee of 20 March 1986 supplementing and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  European construction;  international trade;  Europe
 Date Published: 1986-05-21

 Avis juridique important|21986D0521(03)Decision No 1/86 of the EEC-Iceland Joint-Committee of 20 March 1986 supplementing and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 134 , 21/05/1986 P. 0012 - 0015DECISION N ° 1/86 OF THE EEC-ICELAND JOINT COMMITTEE of 20 March 1986 supplementing and amending Lists A and B annexed to Protocol N ° 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972,Having regard to Protocol N ° 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (hereinafter referred to as 'Protocol N ° 3'), and in particular Article 28 thereof,Whereas experience has shown that the rules of origin laid down for certain products in Protocol N ° 3 must be adapted to take account of the evolution of techniques in the manufacture of those products and international economic conditions concerning trade therein,HAS DECIDED AS FOLLOWS:Article 1In List A annexed to Protocol N ° 3, the entries for headings 19.05, 37.01, 43.03, first ex 59.02, 59.03, both ex 59.17, 65.03, 65.05 and ex 96.01 shall be replaced by those set out in Annex I to this Decision.Article 2List B annexed to Protocol N ° 3 shall be amended as follows:- in the rule which appears in the third column at the beginning of the List, the expression 'Nos 97.07 and 98.03' shall be replaced by 'Nos 97.06, 97.07, 98.03 and 98.10',- headings ex 22.09, ex 25.04, 29.35, ex 71.12, ex 71.16 and ex 98.10 and the corresponding entries as set out in Annex II to this Decision shall be inserted,- the entries for ex Chapters 28 to 37 and heading ex 43.02 shall be replaced by those given in Annex II to this Decision.Article 3This Decision shall enter into force on 1 April 1986.Done at Brussels, 20 March 1986.For the Joint CommitteeThe ChairmanTomas A. TOMASSON ANNEX I >TABLE>ANNEX II >TABLE>